Citation Nr: 1027241	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-47 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, 
and served in Vietnam from November 11, 1966, to June 10, 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), 
which inter alia denied service connection for tinnitus.  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.   

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

The Board notes that during the May 2010 Board hearing, the 
Veteran argued that his "intent when he did the notice of 
disagreement in regards to the rating decision of February 17, 
2009, was to include the fact of whether or not there was new and 
material evidence to grant service connection for hearing loss 
and a perforated eardrum."  See May 2010 Board Hearing 
Transcript.  However, review of the Veteran's claims file 
indicates that he only filed a notice of disagreement with regard 
to the issue of entitlement to service connection for tinnitus, 
which was denied in the February 2009 rating decision.  See April 
3, 2009, "Statement in Support of Claim," VA Form 21-4138.  In 
a subsequent "Statement in Support of Claim" (VA Form 21-4138), 
received April 20, 2009, the Veteran indicated that he was 
submitting "evidence of noise exposure during [his] combat 
service in Vietnam," which "contribut[ed] to [his] hearing loss 
and tinnitus."  The Veteran seems to argue that this subsequent 
April 20, 2009, statement should be construed as a notice of 
disagreement with the February 2009 rating decision regarding 
whether new and material evidence had been received to reopen a 
service connection claim for right ear hearing loss and 
perforated ear drum.  

VA regulations require that a notice of disagreement be a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a Notice of Disagreement.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (emphasis added); see also 
Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed. Cir. 2002) 
(upheld VA regulation 38 CFR § 20.201 that requires that an NOD 
must express "a desire for appellate review").  While special 
wording is not required, the Notice of Disagreement must be in 
terms which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.  If the agency of original 
jurisdiction gave notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  Id.  

The Board finds that the April 20, 2009 statement, even when 
taken in conjunction with the April 3, 2009 statement, cannot be 
construed as a notice of disagreement because the April 20, 2009 
statement does not express dissatisfaction or disagreement with 
an AOJ determination and does not include a desire to contest the 
result (specifically the denial to reopen the service connection 
claims for right ear hearing loss and perforated eardrum).  
Further, although the April 3, 2009 statement contains both 
dissatisfaction/disagreement with an AOJ determination and a 
desire to contest the result, the Veteran only states such with 
regard to the service connection claim for tinnitus.  Thus, 
although the Veteran through his representative indicated that 
the April 20, 2009 was intended to be a notice of disagreement 
with regard to whether new and material evidence had been 
received a reopen a service connection claim for right ear 
hearing loss and perforated ear drum, the April 20, 2009 
statement cannot be construed as such under 38 C.F.R. § 20.201.  
     
The issues of entitlement to service connection for left ear 
hearing loss and whether new and material evidence has been 
received to reopen a service connection claim for right ear 
hearing loss have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), in the 
case of the issue of entitlement to service connection for left 
ear hearing loss (see June 2007 Memorandum from the Veteran's 
Representative (Claim)), or have not been appealed by the Veteran 
as discussed above, with regard to the issue of whether new and 
material evidence has been received to reopen a service 
connection claim for right ear hearing loss.  Therefore, the 
Board does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus.

2.  The Veteran reports that he has experienced helicopter and 
weapons noise exposure during his active duty service in Vietnam, 
and such statements are consistent and credible with the 
Veteran's service.  

3.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current tinnitus 
disability and his service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by September 2007, April 
2008, and October 2008 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; and of 
the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the September 2007 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

Unfortunately, the Veteran's complete service treatment records 
(STRs) are not associated with the claims folder.  In this 
regard, the Veteran indicated that he received treatment for an 
ear disability at the Army Field Hospital in Phu Loi on 1967 or 
at Ireland Army Hospital on 1969.  See September 2007 "Statement 
in Support of Claim," VA Form 21-4138.   The claims folder 
contains the only Veteran's entrance and separation examinations 
and various treatment records for throat and ear inflammation 
dated in 1968.  After extensive efforts to locate such STRs, VA 
indicated that the Veteran's STRs relating to 1967 treatment at 
Phu Loi on 1967 and at Ireland Army Hospital on 1969 were 
unavailable.  See January 2009 Formal Finding on the 
Unavailability of STRs.  In cases such as these, where the STRs 
are largely unavailable, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In a 
October 2008 notice letter, the Veteran was informed of 
alternative forms of evidence he could provide in light of the 
unavailability of such STRs.          

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the claims file contains VA medical evidence, private 
medical evidence, Internet articles, and the statements submitted 
by or on behalf of the Veteran, including a July 2007 statement 
from his sister P.P.  The Veteran was afforded and underwent a 
Compensation and Pension (C&P) examination to determine the 
etiology of his tinnitus disability at the VA Medical Center 
(VAMC) in Detroit, Michigan, in December 2007.  As noted, in May 
2010, the Veteran and his wife testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  Significantly, 
the record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  In fact, in an April 2008 "VCAA 
Notice Response," the Veteran indicated that he had no 
additional evidence to substantiate his claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Here, initially, the Board notes that there is a current tinnitus 
disability, as reflected in the November 1991 Private Treatment 
Report from Dr. F.B.  See also December 2005 Private Treatment 
Letter from Dr. J.M.K.  As there is evidence of a current chronic 
disability, the first element of the Veteran's service connection 
claim is satisfied.

The Veteran is seeking service connection for tinnitus, which he 
maintains is related to his active service.  The Veteran claims 
he was exposed to loud helicopter engine and weapon noise while 
serving as a rotor and prop repairman in Vietnam.  See 
"Statement in Support of Claim," VA Form 21-4138, received 
April 3, 2009 (Notice of Disagreement); "Statement in Support of 
Claim," VA Form 21-4138, received April 20, 2009.  His DD-214 
indicates that his military occupational specialty was a rotor 
and prop repairman, and his service personnel records indicate 
that he served in Vietnam from November 11, 1966 to June 10, 
1968.  The Veteran also submitted a statement from his sister 
P.P., which indicates that the Veteran suffered noise exposure in 
helicopters and as a gunner in Vietnam and that he suffered 
chronic ear pain and loss of hearing as a result of his military 
noise exposure.  See Type-Written Statement from P.P., received 
July 2007.  The Board finds the Veteran's statements of in-
service noise exposure consistent and credible with his service 
as a rotor and prop repairman. 

During the May 2010 Board hearing, the Veteran's wife also 
reported that he has suffered from problems with his ears for 
years, including ringing in his ears.  See May 2010 Board Hearing 
Transcript.  The Veteran and those witnessing his pain first-hand 
are competent to report such symptoms because it comes to the 
Veteran and his witnesses observed through their senses.  Layno 
v. Brown, 6 Vet. App. 465 (1994).

Unfortunately, as noted, the Veteran's STRs are largely 
unavailable.  Although the claims folder contains the Veteran's 
entrance and separation examinations and various treatment 
records for throat and ear inflammation dated in 1968, there no 
STRs, which the Veteran identified in a September 2007 
"Statement in Support of Claim," VA Form 21-4138, containing 
treatment for any ear disability at the Army Field Hospital in 
Phu Loi on 1967 or at Ireland Army Hospital on 1969.  In fact, 
after extensive efforts to locate such STRs, VA indicated that 
the Veteran's STRs relating to 1967 treatment at Phu Loi on 1967 
and at Ireland Army Hospital on 1969 were unavailable.  See 
January 2009 Formal Finding on the Unavailability of STRs.  In 
cases such as these, where the STRs are largely unavailable, VA 
has a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  Review of the Veteran's available STRs is 
negative for any complaints, treatment, and/or diagnoses of 
tinnitus in-service.  There was treatment for complaints of an 
"inflamed ear and throat."  See March 1968 Chronological Record 
of Medical Care.              

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current tinnitus 
disability and his service.  In fact, the claims folder contains 
a negative nexus opinion, and the Veteran has not provided a 
nexus opinion to the contrary.  In this regard, in a December 
2007 VA Audio Examination Report, the examiner noted that the 
Veteran had a significant history of occupational noise exposure 
as a carpenter, and his hearing was within normal limits on 
entrance and discharge with no significant threshold shifts.  
Based upon this history and review of the Veteran's STRs, the 
examiner opined that "it is not likely that the current hearing 
loss is related to military service," and "the most likely 
etiology of the current tinnitus is the hearing loss, and 
therefore, not likely related to military service" based on the 
same rationale for the negative opinion on hearing loss.  See 
December 2007 VA Audio Examination Report.  

Review of the Veteran's claims folder contains no other opinion 
regarding the etiology of the Veteran's tinnitus disability.  
Although the Veteran's sister P.P., a registered nurse, opined 
that she "feel[s] he has suffered due to trauma during his 
military service," her opinion addressed the Veteran's other 
claims not currently on appeal for service connection for right 
ear hearing loss and perforated ear drum.  See July 2007 Type-
Written Letter from the Veteran's Sister.  She did not provide an 
opinion on whether the Veteran's tinnitus disability is related 
to service.

Further, the Veteran's history of occupational noise exposure 
post-service, along with the first evidence of any tinnitus 
disability being many years later (see November 1991 Private 
Treatment Report from Dr. F.B., dated approximately twenty-two 
years post-service), constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service). 

Although the Veteran argues that he should be awarded service 
connection for tinnitus on the basis that he is a combat Veteran.  
See April 20, 2009"Statement in Support of Claim," VA Form 21-
4138.  The evidence of record is unclear as to whether the 
Veteran served in actual combat.  However, even if the evidence 
of record revealed that the Veteran served in combat, 
significantly, there is still no probative and positive medical 
nexus opinion revealing a relationship between the Veteran's 
current tinnitus disability and his service.  


Further, the requirements as laid out under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. 
§ 3.304(d) allow combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service, and serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in service. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In other words, a 
diagnosis of a tinnitus disability and a medical nexus opinion 
revealing a relationship between the Veteran's tinnitus 
disability and his service are still required.  Even so, if an 
injury or disease is alleged to have been incurred or aggravated 
in combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, provided it is consistent with the 
circumstances, conditions, or hardships of combat, even if there 
is no official record of the incident.  38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Section 1154(b) [and the implementing regulation, 38 
C.F.R. 
§ 3.304(d)] allow combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence . . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.  

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically ear pain and/or ringing, after the 
Veteran's discharge from service to warrant service connection 
under such theory.  See 38 C.F.R. § 3.303(b).   In this regard, 
as noted, review of the Veteran's post-service treatment records 
indicate that the first evidence of any tinnitus disability was a 
November 1991 Private Treatment Report from Dr. F.B., dated 
approximately twenty-two years post-service, and the Veteran has 
not argued that he suffered any problems with his ears, 
specifically ringing of his ears, during the period of discharge 
from service until his first post-service treatment in 1991.  
Absent a finding of a relationship between the Veteran's tinnitus 
disability and his service or continuity of symptomatology 
related to service, there is no basis to grant service 
connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his tinnitus disability is related to his 
military service.  The Veteran also argues that his current 
tinnitus disability is related to his in-service treatment for 
"inflamed ears" noted on a March 21, 1968 Chronological Record 
of Medical Care.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because, as discussed above, review of the evidence of 
record reveals that the Veteran's STRs are negative for any 
complaints, treatment, and/or diagnoses of any tinnitus 
disability in-service.  In addition, significantly, the December 
1995 Private Treatment Letter from Dr. J.M.K. and the December 
2007 VA Audio Examination Report indicates that the Veteran 
suffered from post-service occupational noise exposure as a 
construction worker, and the December 2007 VA examiner provided a 
negative nexus opinion.  Also, the first indication of any post-
service treatment/complaint of tinnitus is reflected in a 
November 1991 Private Treatment Report from Dr. F.B., dated 
approximately twenty-two years after his discharge from service.  
Such treatment is the first indication of any post-service 
treatment for tinnitus, and the Veteran has not argued that he 
suffered from tinnitus during the period of discharge from 
service until his first post-service treatment in 1991.  

Based on the foregoing, the Board concludes that tinnitus not 
incurred in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance of 
the evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. 
App. at 54.     


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


